Citation Nr: 1811500	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-21 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1969 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in North Little Rock, Arkansas certified the case to the Board on appeal.

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of that proceeding is associated with the record.

This matter was previously before the Board in August 2016 in which the Board granted service connection for tinnitus, and remanded the remaining issue of entitlement to a compensable rating for bilateral hearing loss for further development.  As remand directives have been substantially complied with, the Board will proceed with adjudication of the case.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Audiometric findings show that the Veteran has no worse than Level II hearing loss in either ear.

CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

      Increased Rating

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Additionally, at the time of an initial rating, consideration of the appropriateness of a staged rating is also required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

Ratings for service-connected hearing loss range from non-compensable (0 percent) to 100 percent.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Under 38 C.F.R. § 4.86(a) (exceptional patterns of hearing impairment), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 .

Merits

In the present case, the Veteran contends that his hearing loss has worsened and warrants a compensable rating.  He has undergone several audiological examinations in connection with his claim.  Having reviewed the record, the Board has determined that the evidence does not support a compensable rating for any period of the appeal.  

In April 2010, the Veteran underwent a VA audiological examination.  The examination revealed puretone thresholds, in decibels, as follows:



Frequency
500HZ
1000HZ
2000HZ
3000HZ
4000HZ
Average
Left
15db
15db
10db
45db
35db
26.25db
Right
5db
10db
20db
45db
55db
32.5db

Speech recognition was 94 percent for both ears.  The Veteran was diagnosed with sensorineural hearing loss bilaterally, with normal to moderate hearing loss in the left ear, and normal to moderately severe hearing loss in the right ear.  Mechanical application of Table VI to the April 2010 results yield Roman numeral I for both the right ear and left ear.  Application of Table VII to Roman numeral I for both the poorer and better ear yields a 0 percent rating.  Given the probative evidence, a compensable rating is not warranted.  

Similarly, in the Veteran's August 2011 audiometric examination, the examination revealed puretone thresholds, in decibels, as follows:

Frequency
HZ
500
1000
2000
3000
4000
6000
8000
Average
Left
20db
15db
30db
55db
60db
45db
40db
40
Right
20db
15db
25db
55db
45db
40db
50db
35

Speech recognition was 84 percent for both ears, and the Veteran was diagnosed with sensorineural hearing loss bilaterally.  Mechanical application of Table VI to the August 2011 results yield Roman numeral II for both the right ear and left ear.  Application of Table VII to Roman numeral II for both the poorer and better ear yields a 0 percent rating.  Given the probative evidence, a compensable rating is not warranted.  
The average of 
In the Veteran's February 2013 audiometric examination, the examination revealed puretone thresholds, in decibels, as follows:

Frequency
HZ
500
1000
2000
3000
4000
6000
8000
Average
Left
20db
15db
35db
55db
60db
45db
45db
41
Right
20db
15db
25db
55db
45db
40db
55db
35

Speech recognition was 90 percent for the right ear and 96 percent for the left ear.  The Veteran was diagnosed with sensorineural hearing loss bilaterally.  Mechanical application of Table VI to the February 2013 results yield Roman numeral II for the right ear and Roman numeral I for the left ear.  Application of Table VII to Roman numeral II for the poorer and Roman numeral I for the better ear yields a 0 percent rating.  

The Board notes that the Veteran testified in September 2014 that his hearing has worsened.  As such, the Veteran was afforded another audiometric examination in March 2017.  The examination revealed puretone thresholds, in decibels, as follows:

Frequency
HZ
500
1000
2000
3000
4000
6000
8000
Average
Left
15db
15db
40db
60db
55db
50db
55db
43
Right
15db
10db
30db
50db
50db
45db
55db
35

Speech recognition was 96 percent for the right ear and 98 percent for the left ear.  
Mechanical application of Table VI to the March 2017 results yield Roman numeral I for both ears.  Application of Table VII to Roman numeral I for both the poorer and better ear yields a 0 percent rating.  Given the probative evidence, a compensable rating is not warranted.  

The Board has considered with sympathy the lay statements from the Veteran and his relatives regarding the Veteran's worsening hearing loss; however, the application of the rating schedule to the audiometric findings does not establish that a compensable rating is warranted at any time during the appeal period.  The Board notes that the provisions of 38 C.F.R. § 4.86(b) are not applicable as no examination on record shows simultaneous puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Therefore, the Board finds that the weight of the competent and probative medical evidence of record is against the claim, and as such, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


